Upon consideration of the petition filed by Defendant on the 15th of November 2017 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 1st of March 2018."
The following order has been entered on the motion filed on the 15th of November 2017 by Defendant to Proceed In Forma Pauperis:
"Motion Denied by order of the Court in conference, this the 1st of March 2018."
The following order has been entered on the motion filed on the 22nd of November 2017 by Defendant for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 1st of March 2018."
The following order has been entered on the motion filed on the 22nd of November 2017 by Defendant to Proceed In Forma Pauperis:
"Motion Dismissed as moot by order of the Court in conference, this the 1st of March 2018."
The following order has been entered on the motion filed on the 22nd of November 2017 by Defendant for Notice of Appeal:
"Motion Dismissed by order of the Court in conference, this the 1st of March 2018."
The following order has been entered on the motion filed on the 22nd of November 2017 by Defendant for Dismissal:
"Motion Dismissed by order of the Court in conference, this the 1st of March 2018."
The following order has been entered on the motion filed on the 26th of January 2018 by Defendant for Notice to Higher Court of Demand for Default Judgment:
"Motion Dismissed by order of the Court in conference, this the 1st of March 2018."
The following order has been entered on the motion filed on the 26th of January 2018 *596by Defendant for Leave to File Writ of Mandamus:
"Motion Dismissed by order of the Court in conference, this the 1st of March 2018."
The following order has been entered on the motion filed on the 26th of January 2018 by Defendant for Leave to File In Forma Pauperis:
"Motion Dismissed as moot by order of the Court in conference, this the 1st of March 2018."